IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-20727
                            Summary Calendar


                       UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

                                  versus

                         ANTHONY OBIOMA ONWUNA,

                                               Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. H-00-CR-708-1
                         --------------------
                           November 7, 2002

Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

      Counsel appointed to represent Anthony Obioma Onwuna has

requested leave to withdraw and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).         Onwuna has not filed a

response to counsel’s motion.         Our independent review of the brief

and   the   record   discloses   no    nonfrivolous   issue   for   appeal.

Accordingly, the motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities herein, and the APPEAL IS

DISMISSED.     See 5TH CIR. R. 42.2.



      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.